DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-19, drawn to strain relief members for medical device delivery systems, classified in A61M 25/0043 and A61M 2025/0098.
II. Claim 20, drawn to a method of manufacturing a strain relief member for a medical device delivery system, classified in A61M 25/0009, B29C 45/14336, and B29L 2031/753.
3.	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the strain relief members in invention I can be made by another and materially different process, such as 3D printing.
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art in view of their different classification
the inventions have acquired a separate status in the art due to their recognized divergent subject matter
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
During a telephone conversation with Trevor Copeland on 12/29/2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-19.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 20 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “42” has been used to designate both the first connector in figs. 1, 6, 8, 10, and 12-13 and the second connector in fig. 7A.  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: what is referred to as “first connector 42” with reference to figs. 7A-7C in par. 0032 should be “second connector 48”, consistent with fig. 9 and the elsewhere in the specification and drawings where first connector 42 is a part of the strain relief 18 and not the medical device 2.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):


Claim 14 rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends. Claim 13 claims that the second connector is coupled to the first connector, a limitation that requires the second connector be complementary to the first connector. Therefore, claim 14 does not further limit claim 13. 
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11 and 13-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ganske (US 20200360657 A1).
Regarding claim 11, Ganske teaches a strain relief member (120) for a medical device delivery system (par. 0005), comprising: a body member (annotated fig. 4B) comprising a first end (122) comprising a first outer diameter (annotated fig. 4B), a second end (124) comprising a second outer diameter (annotated fig. 4B), an inner surface facing a lumen (406) that extends axially through the body member along a longitudinal axis (annotated fig. 4B), and an outer surface (annotated fig. 4B) opposite to the inner surface, wherein the outer surface of the body member comprises a plurality of depressions (602; ; and a first connector (404) disposed at the first end of the body member (annotated fig. 4B), wherein the body member comprises a first material (412) and the first connector comprises a second material (414), and the first material is more flexible than the second material (par. 0041); and a medical device shaft (102) through at least a portion of the lumen of the body member (annotated fig. 4B).

    PNG
    media_image1.png
    718
    502
    media_image1.png
    Greyscale

Annotated Figure 4B (from Figure 4B of Ganske)
Regarding claim 13, Ganske further teaches a second connector (area of handle 108 in contact with interface 314; par. 0030), wherein the second connector is coupled to the first connector (annotated fig. 4B). 
Regarding claim 14, Ganske teaches the second connector (area of handle 108 in contact with interface 314; par. 0030) is complementary to the first connector (annotated fig. 4B).
Regarding claim 15, Ganske teaches a portion of the outer surface of the body member covers at least a portion of the first connector (portion of outer surface of body member that is in a plane transverse to the longitudinal axis of the strain relief member 120 covers first connector 404 where body member and first connector 404 interface; annotated fig. 4B).
Regarding claim 16, Ganske further teaches a handle (108, referred to as a “hub” in Ganske (par. 0023); pars. 0003-0004 explain how the hub is used as a handle) coupled to the second connector (annotated fig. 4B).
Regarding claim 17, Ganske further teaches the handle (108) is a medical device handle (pars. 0023, 0003).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 10-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ganske in view of Morency (US 20020147391 A1).
Regarding claim 1, Ganske teaches a strain relief member (120) for a medical device delivery system (par. 0005), comprising: a body member (annotated fig. 4B) comprising a first end (122) comprising a first outer diameter (annotated fig. 4B), a second end (124) comprising a second outer diameter (annotated fig. 4B), an inner surface facing a lumen (406) that extends axially through the body member along a longitudinal axis (annotated fig. 4B), and an outer surface opposite to the inner surface (annotated fig. 4B), wherein the outer surface of the body member comprises a plurality of depressions (602; embodiment shown in fig. 6A, par. 0050: “. . . the flexure joints 602 include scallops, recesses, dimples or the like. . . “); and a . . . first connector (404) disposed at the first end of the body member (annotated fig. 4B), wherein the body member comprises a first material (412) and the first connector comprises a second material (414), and the first material is more flexible than the second material (par. 0041), and wherein a portion of the outer surface of the body member covers at least a portion of the first connector (portion of outer surface of body member that is in a plane transverse to the longitudinal axis of the strain relief member 120 covers first connector 404 where body member and first connector 404 interface; annotated fig. 4B).
	However, Ganske fails to teach the first connector is threaded. 
	Morency teaches a threaded first connecter (female luer fitting 26 with internal threads; fig. 3, par. 0037). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first connector taught by Ganske to be a threaded first connector as taught by Morency as both these inventions and the claimed invention are directed towards devices that involve the connection between a tubular medical device and a handle (pars. 0035-0036 of Morency) and the references were well-known in the art prior to the effective filing date of the claimed invention. Morency teaches in par. 0037 that using a female luer fitting with internal threads allows a tubular member 14 to be removably secured to a 
Regarding claim 2, Ganske further teaches the first outer diameter is larger than the second outer diameter (annotated fig. 4B).
Regarding claim 3, Morency teaches the first connector is a female luer connector (par. 0037).
Regarding claim 5, Ganske further teaches a portion of the outer surface of the body members covers the first connector (portion of outer surface of body member that is in a plane transverse to the longitudinal axis of the strain relief member 120 covers first connector 404 where body member and first connector 404 interface; annotated fig. 4B).
Regarding claim 7, Ganske further teaches the depressions comprise a line shape or a circle shape (depressions 642 in fig. 6C/par. 0057 and 662 in fig. 6D/par. 0058 are line shaped and depressions 602 in fig. 6A are circular). 
Regarding claim 10, Ganske further teaches the strain relief member further comprises a tube (medical device shaft 102), wherein at least a portion of the inner tube is within the lumen of the body member (annotated fig. 4B). 
Regarding claim 12, Ganske fails to teach the first connector is threaded. 
	Morency teaches a threaded first connecter (female luer fitting 26 with internal threads; fig. 3, par. 0037). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first connector taught by Ganske to be a threaded first connector as taught by Morency as both these inventions and the claimed invention are directed towards devices that involve the connection between a tubular medical device and a handle (pars. 0035-
Regarding claim 18, Ganske fails to teach a medical tool coupled to the medical device shaft.
	However, Morency teaches a medical tool (collapsible/expandable device 20, which is a mapping and/or coagulation basket; par. 0042) coupled to a medical device shaft (14) (fig. 2, par. 0035). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have coupled a medical tool as taught by Morency to the medical device shaft as taught by Ganske as both these inventions and the claimed invention are directed towards catheters usable in navigating vasculature and the references were well-known in the art prior to the effective filing date of the claimed invention. Morency teaches in par. 0004 that diagnostic and therapeutic apparatuses such as three-dimensional mapping baskets are often carried by catheters as catheters allow physicians to gain access to the body in a minimally invasive manner. It would have been obvious to one of ordinary skill in the art to have coupled a medical tool such as the mapping and/or coagulation basket as taught by Morency to the medical device shaft as taught by Ganske, as such a modification is a simple combination of prior art elements that would allow a physician to use the device taught in Ganske for minimally invasive surgeries requiring a mapping and/or coagulation basket. 
Regarding claim 19, Morency teaches the medical tool (20) is a basket (fig. 2, par. 0042). 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ganske in view of Morency as applied to claim 1 above, and further in view of Tu et al. (US 7004911 B1), hereinafter Tu.
	Ganske in view of Morency teaches that second end 124 (comprising the proximal end of lumen 406) is coupled to the proximal end 104 of medical device shaft 102 (annotated fig. 4B, par. 0065). 
	Ganske in view of Morency fails to specify that the lumen comprises a diameter of about 1.0 French to about 4.5 French.
	However, Tu teaches a medical device with 4-French or smaller catheter for use in intravascular operations (col. 5:26-31, 7:62-65). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the lumen taught by Ganske to comprise a diameter of about 4-French or smaller in order to be able to accommodate the catheter taught by Tu as both these inventions and the claimed invention are directed towards catheters used to navigate vasculature (Ganske par. 0006, Tu col. 1:6-13) and the references were well-known in the art prior to the effective filing date of the claimed invention. Tu teaches in col. 5:26-32 that a 4-French or smaller catheter is suitable for accessing intravascular vessels. It would therefore have been obvious to one of ordinary skill in the art to have made the medical device shaft and the proximal end of lumen 406 that is coupled to the medical device shaft as taught by Ganske to be 4-French or smaller as taught by Tu, so that the device could be used to navigate intravascular structures as taught by Ganske and Tu. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ganske in view of Morency as applied to claim 1 above, and further in view of Begg (US 20060004346 A1).
Ganske in view of Morency fails to teach the depressions are perpendicular to the longitudinal axis.
	However, Begg teaches a strain relief member (1) comprising depressions (5), where in the depressions are perpendicular to the longitudinal axis (fig. 1, par. 0026). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the strain relief member taught by Ganske in view of Morency to have depressions that are perpendicular to the longitudinal axis as taught by Begg as both these inventions and the claimed invention are directed towards strain relief members and the references were well-known in the art prior to the effective filing date of the claimed invention. Begg teaches in par. 0026 that the series of horizontal depressions 5 allows the strain relief member 1 to bend in all directions. It would therefore have been obvious to one of ordinary skill in the art to have modified the strain relief member taught by Ganske in view of Morency to have depressions oriented perpendicular to the longitudinal axis as taught by Begg, as such a modification would be a simple combination of prior art elements with the predictable and desirable end result of a flexible strain relief member. 
Claims 8-9 is rejected under 35 U.S.C. 103 as being unpatentable over Ganske in view of Morency as applied to claim 1 above, and further in view of Zhang (US 5971958 A).
Regarding claim 8, Ganske in view of Morency fails to teach the first material comprises polyurethane, silicone, latex, polyvinyl chloride, cope loop tubing, or any combination thereof.
	However, Zhang teaches that polyvinyl chloride and polyurethane are semi-rigid polymers suitable for use in a medical device (col. 4:58-62). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the first material 412 in Ganske in view of Morency to be made of polyvinyl chloride or polyurethane as taught by Zhang as both these inventions and the claimed invention are directed towards medical devices comprising flexible components and the 
Regarding claim 9, Ganske in view of Morency fails to teach the second material comprises acrylonitrile butadiene styrene.
	However, Zhang teaches a hub (21) made of a rigid polymer such as acrylonitrile butadiene styrene (col. 5:1-2).
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have made the second material 414 in Ganske in view of Morency to be acrylonitrile butadiene styrene as taught by Zhang as both these inventions and the claimed invention are directed towards medical devices comprising connectors made of relatively rigid material compared to other device components and the references were well-known in the art prior to the effective filing date of the claimed invention. Ganske teaches in par. 0041 that second material 414 is more rigid than first material 412. Zhang teaches in col. 5:1-2 that acrylonitrile butadiene styrene is rigid. It would therefore have been obvious to one of ordinary skill in the art to have made the second material in Ganske to be acrylonitrile butadiene styrene as taught by Zhang as such a material is rigid, which would allow the first connector in Ganske to have a greater support characteristic than the relatively flexible first material 412, allowing the device to function as taught by Ganske in par. 0041. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHOEBE ANNE STATON whose telephone number is (571)272-7669. The examiner can normally be reached M-R, 7:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.A.S./Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783